



COURT OF APPEAL FOR ONTARIO

CITATION:
Herold v. Bank
    of Nova Scotia, 2012 ONCA 131

DATE: 20120224

DOCKET: C54371

Sharpe, Blair and Juriansz JJ.A.

BETWEEN

Nicole (Nora) Herold

Appellant

and

The Bank of Nova Scotia

Respondent

Appellant in person

Evan L. Cappe, for the respondent

Heard: February 24, 2012

On appeal from the order of Justice Sandra Chapnik of the
    Superior Court of Justice, dated August 24, 2011.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the decision of the motion judge granting
    summary judgment.  We agree with her conclusion that the appellant has failed
    to provide any evidence that she paid her student loan.  Indeed, her letter of
    March 3, 1997 essentially admits that she owed the money and a judgment of the Federal
    Court, which she is appealing, found after a full review of the evidence, that
    she had not paid the loan.  It follows that her claim against the respondent
    bank must fail and therefore, this appeal must be dismissed.

[2]

Costs to the respondent fixed at $5000 inclusive of disbursements
    and HST.


